Citation Nr: 9902812	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-03 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for status post-operative 
total right knee replacement, currently evaluated at 30 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 30 percent evaluation for the veterans status post-
operative total right knee replacement.


FINDING OF FACT

The veterans right knee post-operative total knee 
replacement for traumatic arthritis is manifested by 
occasional soreness and swelling, minimal effusion, and full 
extension and flexion without instability.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for status post-operative total right knee 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71(a), Diagnostic Code 5055 
(1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The assignment of a rating is a factual determination.  See 
Zink v. Brown, 10 Vet. App. 258, 259 (1997) (per curiam 
affirmed).  In determining disability compensation, the Board 
must consider all potential applicable regulations and laws 
relevant to the veterans assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

Under 38 C.F.R. § 4.10 (1998), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veterans ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.  

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (1998).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id.  Additional factors to be 
considered include the reduction in a joints normal 
excursion of movement on different planes.  38 C.F.R. § 4.45 
(1998).  Factors such as less movement than normal, more 
movement than normal, weakened movement, incoordination, pain 
on movement, swelling, or instability, are also to be 
considered.  Id.  The regulation does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).

When instability and arthritis productive of limitation of 
motion of the knee are present, the disabilities may be rated 
separately under 38 C.F.R. § 4.71(a), Diagnostic Code 5003 
and 5257 (1998); see also VAOPGCPREC 23-97.  If a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered.  
VAOPGCPREC 9-98; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The medical nature of the specific disability to be rated 
under a particular diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 9-98; see also 38 C.F.R. Part 4, 4.40, 4.45, and 
4.59 (1998). 

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the United States Court of Veterans Appeals (Court) 
has held that, in addition to due consideration of these 
diagnostic codes, examinations upon which the rating codes 
are based must adequately address the extent of the 
functional loss due to pain on use or during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

The Court has held that a veteran can be rated separately for 
different manifestations of the same injury, where none of 
the symptomatology for any one of the [the] conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions, and that such combined ratings do not 
constitute pyramiding prohibited by 38 C.F.R. § 4.14 
(1998).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
Where there is a question as to which of two evaluations 
applies to the veterans disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Although the regulations require a review of 
past medical history of a service-connected disability, they 
do not give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Total right knee replacement is evaluated under 38 C.F.R. 
Part 4, § 4.71(a), Diagnostic Code 5055, which provides that 
intermediate degrees of residual weakness, pain, or 
limitation of motion, residuals of a total knee replacement 
are to be rated by analogy to Codes 5256, ankylosis of the 
knee; 5261, limitation of extension; and 5262, impairment of 
the tibia and fibula, with a minimum 30 percent rating 
assigned under Diagnostic Code 5055.  The next higher 
evaluation under Diagnostic Code 5055, a 60 percent rating, 
requires evidence of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  A 
total evaluation of 100 percent is given for the period of 
one-year following prosthetic replacement of the knee joint.  
38 C.F.R. Part 4, § 4.71(a), Diagnostic Code 5055 (1998).

In pertinent part, Diagnostic Code 5256 rates ankylosis of 
the knee and requires ankylosis in flexion between 10 and 20 
degrees for a 40 percent rating, and in flexion between 20 
and 45 degrees for a 50 percent rating.  Diagnostic Code 5261 
provides for a rating of 40 percent upon a showing of 
extension limited to 30 degrees.  A demonstration of 
extension limited to 45 degrees warrants a 50 percent rating.  
Diagnostic Code 5262 rates impairment to the tibia or fibula 
and requires nonunion of the tibia and fibula, with loose 
motion and the need for a brace for a 40 percent rating.  
38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5261, 5262.

The assignment of a particular diagnostic code is 
completely dependent on the facts of a specific case.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individuals relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

II. Factual Background

The RO granted service connection for the veterans right 
knee disorder in a rating decision dated in June 1946 and 
assigned a 10 percent evaluation effective from November 
1945.  At that time, the RO considered the veterans service 
medical records that noted an inservice injury that resulted 
in traumatic synovitis with crepitation of the right knee.  
Subsequently, the record includes several rating decisions 
that continued the 10 percent evaluation.  The record also 
includes outpatient records for treatment rendered in 1986 
that showed intermittent complaints of right knee pain.  In a 
record for orthopedic treatment dated in October 1986, the 
report notes a range of motion of five to 95 degrees with 
crepitance, and signs of degenerative joint disease.  

Thereafter, a review of the record reveals outpatient records 
for treatment generally from 1995 to 1996.  In a report dated 
in January 1996, the examiner noted that the veteran showed 
severe degenerative joint disease, with a range of motion of 
10 to 115 degrees.  Upon reading previous x-rays of record, 
the examiner stated that degenerative joint disease was 
present.  Further, the record includes a November 1996 VA 
hospital report for a total right knee arthroplasty 
(replacement).  The diagnosis at discharge was right knee 
osteoarthritis.  The record notes that the veteran continued 
follow-up physical therapy.  At that time, the RO assigned a 
100 percent evaluation for the veterans right knee disorder 
for the period from hospitalization through convalescence, 
November 1996 to January 1998.  Noted in that rating decision 
was that the veterans evaluation would be reduced to 
30 percent effective from January 1998.

A VA x-ray study conducted in November 1996 revealed findings 
of status post-operative total right knee replacement without 
evidence of prosthesis loosening or dislocation.  The 
radiologist noted that the patellar sunrise view appeared 
unremarkable.  A diagnostic impression was rendered of status 
post-operative total right knee replacement without evidence 
of fracture.

VA outpatient records for treatment rendered from November 
1996 to October 1997 include post-operative complaints of 
pain, stiffness, and swelling in the right knee.  In a report 
dated in January 1997, the examiner stated that the veteran 
was not using a cane to walk and that he was not experiencing 
pain in the morning.  No effusion or swelling was noted at 
that time.

A VA x-ray study dated in April 1997 reported the clinical 
history of the veterans right knee replacement.  Objective 
findings included total right knee replacement with cemented 
tibial and femoral components.  No evidence of fracture, 
dislocation, or hardware loosening was found.  Diffuse 
osteopenia of the tibia and fibula was present.  The 
diagnostic impression was status post-operative total right 
knee replacement without hardware complication.

An orthopedic report dated in October 1997 noted that the 
veteran was able to ambulate without assistance, showed no 
signs of instability, and generally, was doing well.  A 
persistent Bakers cyst was present.

VA examination dated in December 1997 recited the veterans 
history with respect to his right knee disorder.  Subjective 
complaints included soreness when weight-bearing and 
occasional swelling.  A Bakers cyst present prior to the 
surgery in November 1996 had minimal symptoms.  On 
examination, the examiner stated that the veteran walked 
favoring the right side minimally, that the leg lengths were 
equal, and that there was a well-healed scar at the midline 
anterior knee.  The examiner noted that there was at most, 
minimal effusion.  The veteran had full extension and flexion 
to 100 degrees.  Further, the knee was stable at full 
extension and stable at 30 degrees of flexion regarding 
medial lateral instability.  Also, the examiner stated that 
at 90 degrees, there was a positive anterior Drawer +2, and 
palpable posterior tibial pulses.  The examiner referred to 
x-ray studies done in December 1997 that demonstrated total 
right knee replacement with some cement on the posterior 
aspect of the tibia that did not appear to be loose.  Also, 
there appeared to be a metal component on the patella.  A 
diagnosis of status post-operative total right knee 
replacement for traumatic arthritis of the right knee.  

During the veterans personal hearing conducted in March 
1998, the veteran testified that he has been doing therapy at 
home everyday since knee surgery.  Transcript (T.) at 1, 2.  
Further, he stated that he sees a doctor every three months 
in general.  T. at 2.  The veteran stated that he experiences 
pain all the time and that the knee is always swollen.  T. at 
2.  He also noted that his knee joint clicks when he raises 
it up and down.  T. at 2.  When the veteran walks or overdoes 
any activity with motion, the knee swells further.  T. at 3.  
The veteran also stated that he does not walk more than one-
half mile and that he favors the left side, which makes his 
hip hurt.  T. at 4.  Further, the veteran stated that due to 
the many years he has favored the left leg, he has been told 
that his left knee is worn out.  T. at 4.  

The veteran testified that the total right knee replacement 
did relieve some of the pain he was experiencing.  T. at 5.  
However, he also stated that he feels looseness in the right 
knee, and a loss of some sensation.  T. at 5, 6.  He also 
stated that he has problems with climbing stairs and falling.  
T. at 6.  The veteran reported that he has not been 
hospitalized since November 1996 when he underwent the total 
right knee replacement.  T. at 7.  Further, he has only been 
treated as an outpatient through the VA and has no private 
treatment records.  T. at 8.  

The veteran noted that he used to work as a barber, but has 
retired.  T. at 8.  He also stated that he receives Social 
Security.  T. at 9.  In response to whether he had undergone 
surgery prior to the total right knee replacement, the 
veteran responded that he had not.  T. at 9.  When questioned 
as to whether the surgery had benefited the veteran, he 
stated that, generally, it had helped him.  T. at 14.  

III.	Analysis

The veterans issue in this case before the Board is whether 
he is entitled to an increased evaluation for his status 
post-operative total right knee replacement.  The veterans 
right knee disorder currently is evaluated at 30 percent 
disabling.  As an initial matter, the Board finds that this 
veteran has reported increasingly severe symptoms, and as 
such, his claim is plausible.  Thus, this claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Although the Board has reviewed the evidence of record in its 
entirety, it finds that the most probative evidence includes 
primarily, the VA examination conducted in December 1997, and 
VA outpatient records for treatment rendered in 1997.  See 
Francisco v. Brown, 7 Vet. App. 55.  In particular, among the 
objective clinical findings noted in the 1997 examination 
report, the examiner noted that the veteran demonstrated full 
extension, flexion to 100 degrees, and demonstrated stability 
of the knee.  The Board notes here that the normal range of 
motion for the knee is from zero to 140 degrees as shown in 
the Schedule of Ratings for musculoskeletal disabilities.  
38 C.F.R. § 4.71-3, Plate II (1998).  Further, the examiner 
stated that the veterans legs were of equal lengths and that 
the surgical hardware did not appear loose.  A persistent 
Bakers cyst was present with minimal symptomatology; 
however, generally, the examiner stated that the veteran 
showed excellent results.

As to the 1997 VA outpatient records, a review of the record 
reveals that the veteran sought treatment for intermittent 
complaints of pain, stiffness, and swelling, as noted above.  
Upon examination in January 1997, the examiner reported that 
the veteran was not using a cane to walk and reported no pain 
in the morning time.  Further, an October 1997 report noted 
no effusion or swelling and that the veteran was able to 
ambulate well, without signs of instability.  

As noted above, Diagnostic Code 5055 provides that with 
intermediate degrees of weakness, pain, or limitation of 
motion, residuals of total right knee replacement are rated 
by analogy to Diagnostic Codes 5256, 5261, and 5262.  
38 C.F.R. § 4.71(a), Diagnostic Code 5055.  With respect to 
these codes, the Board notes here that ankylosis is not 
contended or shown; thus, Diagnostic Code 5256 is not for 
application in this case.  Similarly, with respect to 
Diagnostic Code 5261, the evidence of record does not support 
that the veterans range of motion upon extension is limited.  
Specifically, in the 1997 VA examination report, the examiner 
stated that the veteran demonstrated full extension.  Thus, 
with regard to these findings, the objective data of the 
veterans right knee impairment do not support a compensable 
rating under Diagnostic Code 5261; thus, such code is not 
applicable in this case.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5261. 

Furthermore, with respect to Diagnostic Code 5262, the 
veterans medical record does not demonstrate impairment to 
the tibia or fibula, nonunion, loose motion, or the need for 
a brace.  In fact, in the aforementioned 1997 outpatient 
record, the examiner stated that the veteran was not using a 
cane to walk and that he ambulated well.  Further, a VA x-ray 
study conducted in April 1997 noted that there was no 
evidence of fracture, dislocation, or loosening of hardware.  
Thus, the objective data of record with respect to the 
impairment of the veterans right knee does not correlate 
with the rating criteria under Diagnostic Code 5262.  
38 C.F.R. § 4.71(a), Diagnostic Code 5262.  Therefore, in 
this regard, Diagnostic Code 5262 also is not for application 
in this veterans case.  Id.

In addition, under Diagnostic Code 5055, a 60 percent rating 
is assigned upon a showing of severe painful motion or 
weakness in the affected extremity.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5055.  In the present case, however, a 60 
percent evaluation is not warranted because the clinical data 
of record do not establish that the veteran experiences 
severe painful motion or weakness in the right knee.  For 
example, in the report from VA examination conducted in 
December 1997, the examiner noted no instability, at most, 
minimal effusion, and a well-healed scar.  Further, a Bakers 
cyst present pre- and post-operative, presented minimal 
symptomatology.  In the VA outpatient records from treatment 
in 1997, as stated above, the examiner reported that the 
veteran did not experience pain in the morning, and no 
effusion or swelling were found at that time.  The report 
further noted that the veteran ambulated well without 
assistance and showed no signs of instability.  Thus, in 
light of these findings, the Board finds that this veterans 
disability does not warrant an evaluation in excess of 30 
percent under Diagnostic Code 5055.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5055.

Opinions from the VA General Counsel have also noted that if 
a musculoskeletal disability is rated under a specific 
Diagnostic Code that does not address limitation of motion, 
and another diagnostic code predicated upon limitation of 
motion may be applicable, the latter must be considered.  See 
VAOPGCPREC 9-98; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
However, instability of the knee is not present and the 
clinical data of record do not indicate the presence of other 
manifestations not previously considered.  VAOPGCPREC 23-97 
and VAOPGCPREC 9-98, therefore, do not provide a basis for a 
higher evaluation herein.

Additionally, the Board points out that in DeLuca v. Brown, 8 
Vet. App. 202, the Court held that 38 C.F.R. §§ 4.40 and 4.45 
were not subsumed into the diagnostic codes under which a 
veterans disabilities are rated.  Therefore, in this 
veterans case, the Board must consider the functional 
loss of a musculoskeletal disability under 4.40; see also 
38 C.F.R. § 4.10.  Functional loss may occur as a result of 
weakness of pain on motion of the affected extremity.  
38 C.F.R. §§ 4.40.  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  

In view of the aforementioned, and in determining functional 
impairment, the Board has carefully considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  In this case, Diagnostic Code 
5055 includes the criteria of pain, limitation of motion or 
weakness in the affected extremity in rating the residuals of 
prosthetic knee joint replacement.  While there is evidence 
of pain, the record does not suggest that the pain results in 
functional impairment beyond what is contemplated by the 
30 percent rating under Diagnostic Code 5055.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5055.  The Board does give 
credence to the veterans assertions that he experiences pain 
and swelling in the right knee; however, there is no data of 
record to substantiate severity such that it results in 
impairment that rises to the level of an evaluation in excess 
of 30 percent.  Moreover, factors such as weakness, 
fatigability, or incoordination are not indicated on the 
record to an extent that would support the assignment a 
rating higher than 30 percent, as stated herein.  Id.  

The Board has considered the veterans record in its entirety 
and all potential applicable law and regulations pertinent to 
this veterans allegations and raised issues.  Schafrath v. 
Derwinski, 1 Vet. App. 589.  In light of the discussion 
above, and pursuant to VA law that requires that all doubt as 
to any matter be resolved in favor of the veteran, the Board 
concludes that an evaluation in excess of 30 percent is not 
warranted in this veterans case.  

ORDER

Entitlement to an evaluation in excess of 30 percent for 
status post-operative total right knee replacement is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals
                                                               
(CONTINUED ON NEXT PAGE)
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
